Citation Nr: 0328861	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and for an acquired psychiatric disorder, to 
include depression and situational anxiety.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


REMAND

On September 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

Please again attempt to obtain updated 
records from Tracy W. Criss, M.D., (suite 
310, 213 McClanahan Street, S.W., 
Roanoke, VA 24014), from October 2000 to 
present; individual 
counseling/psychotherapy notes from 
Charles J. Holland, Ph.D., FAACS (3621 
Manassas Drive, Post Office Box 21844, 
Roanoke, VA, 24018-0186) from April 2000 
to present; and counseling records from 
Gloria Mann (4045 Postal Drive, Roanoke, 
VA (phone #540-776-0175)).

Please also make sure that all records of 
the veteran's treatment at Blue Ridge 
Counseling in Roanoke, Virginia, dated 
from January 1998 to December 2000; 
Piedmont Mental Health Services of Rocky 
Mount, Virginia, dated from January 1997 
to January 2000; Carilton Behavioral 
Health, located at 213 McClanahan Street, 
SW, Suite 310 in Roanoke, Virginia, dated 
from Oct 2000 to December 2001; the 
Center for Emotional Wellness at 4045 
Postal Drive in Roanoke, Virginia, dated 
from January 1997 to December 2000; 
Carilton Family Medicine-Burnt Chimney, 
at 6675 Booker T. Washington Highway in 
Wirtz, Virginia, dated from January 1997 
to December 2001; Carilton Behavioral 
Health Radford, PO Box 3608, in Radford, 
Virginia, dated from January 2000 to 
December 2002; Appalachian Counseling 
Center in Roanoke, Virginia, dated from 
April to December 2000; and from The 
Counseling Center at 3621 Manassas Drive 
in Roanoke, Virginia, dated from April 
2000 to October 2002, have been obtained.

After a reasonable period of time for the 
veteran to respond has expired, or all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, arrange for the veteran 
to undergo a VA neuropsychiatric 
examination at the appropriate VA medical 
facility.

The entire claims file must be made available 
to and reviewed by the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail and 
clinically correlated to a specific diagnosis.  
The physician should specifically respond 
to the following:  1) clearly identify 
each psychiatric disability that the 
veteran currently has, to include PTSD  
2) whether, if the veteran has PTSD, it 
is as least as likely as not that the 
PTSD is related to the verified inservice 
stressor of a sexual assault in 1984  3) 
notwithstanding PTSD, whether it is as 
least as likely as not that any other 
psychiatric diagnosis that the veteran 
has is related to his military service, 
to include the verified inservice 
stressor of a sexual assault in 1984.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


